Illinois Official Reports

                                      Appellate Court



           R.L. Vollintine Construction, Inc. v. Illinois Capital Development Board,
                                  2014 IL App (4th) 130824



Appellate Court          R.L. VOLLINTINE CONSTRUCTION, INC., and THE PEOPLE ex
Caption                  rel. R.L. VOLLINTINE CONSTRUCTION, INC., Plaintiff-
                         Appellant, v. THE ILLINOIS CAPITAL DEVELOPMENT BOARD;
                         JIM UNDERWOOD, in His Official Capacity as Executive Director
                         of the Illinois Capital Development Board; THE OFFICE OF THE
                         ARCHITECT OF THE CAPITOL; and J. RICHARD ALSOP III, in
                         His Official Capacity as Architect of the Capitol, Defendants-
                         Appellees.


District & No.           Fourth District
                         Docket No. 4-13-0824



Rule 23 Order filed      September 5, 2014
Rule 23 Order
withdrawn                October 29, 2014
Opinion filed            October 29, 2014



Held                       Where plaintiff contractor filed a petition for a writ of mandamus to
(Note: This syllabus compel defendant Illinois Capital Development Board to submit for
constitutes no part of the payment the invoices plaintiff tendered for work it completed and
opinion of the court but defendant approved, plus interest under the Payment Act, and
has been prepared by the defendant delayed payment based on damages arising from a water
Reporter of Decisions leak plaintiff caused in the course of the work it performed, the trial
for the convenience of court properly dismissed plaintiff’s petition on the ground that the
the reader.)               Court of Claims had exclusive jurisdiction to adjudicate the dispute,
                           especially when the Payment Act did not impose any mandatory,
                           nondiscretionary duty on any state agencies to submit invoices for
                           payment after the Board issued a certificate of completion.
     Decision Under           Appeal from the Circuit Court of Sangamon County, No. 13-MR-536;
     Review                   the Hon. Rudolph M. Brand, Judge, presiding.



     Judgment                 Affirmed.



     Counsel on               Howard W. Feldman and Carl R. Draper (argued), both of Feldman
     Appeal                   Wasser, of Springfield, for appellant.

                              Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                              Solicitor General, and Richard S. Huszagh and John P. Schmidt
                              (argued), Assistant Attorneys General, of counsel), for appellees.



     Panel                    JUSTICE STEIGMANN delivered the judgment of the court, with
                              opinion.
                              Justices Turner and Holder White concurred in the judgment and
                              opinion.




                                               OPINION


¶1         In September 2010, plaintiff, R.L. Vollintine Construction, Inc. (Vollintine), entered into
       a construction contract with defendants, the Illinois Capital Development Board of the State
       of Illinois; Jim Underwood, the Board’s Director; the Office of the Architect of the Capitol;
       and J. Richard Alsop III, the Architect of the Capitol (collectively, CDB).
¶2         In February 2011, during the term of the parties’ contractual agreement, CDB made a
       claim against Vollintine for water damage CDB alleged Vollintine caused. Vollintine later
       sought payment for the contractual work it performed, which CDB postponed, pending
       resolution of its claim against Vollintine.
¶3         In June 2013, Vollintine filed a petition for writ of mandamus under article 14 of the
       Code of Civil Procedure (Civil Code) (735 ILCS 5/14-101 to 14-109 (West 2012)) requesting
       that the court order CDB to submit to the State Comptroller the invoices Vollintine tendered
       for the contractual work it completed and CDB approved. Vollintine also requested any
       statutory interest allowed under section 3-2 of the State Prompt Payment Act (Payment Act)
       (30 ILCS 540/3-2 (West 2012)).


                                                  -2-
¶4         In July 2013, CDB filed a motion to dismiss Vollintine’s writ of mandamus pursuant to
       sections 2-619(a)(1) and 2-615(a) of the Civil Code (735 ILCS 5/2-619(a)(1), 2-615(a) (West
       2012)). CDB contended, in pertinent part, that the trial court lacked jurisdiction to consider
       Vollintine’s mandamus claim because section 8(b) of the Court of Claims Act (Claims Act)
       grants the Court of Claims exclusive jurisdiction over “[a]ll claims against the State founded
       upon any contract entered into with the State” (705 ILCS 505/8(b) (West 2012)).
¶5         Following an August 2013 hearing, the trial court granted CDB’s motion to dismiss,
       finding that the Court of Claims had exclusive jurisdiction over the parties’ dispute.
¶6         Vollintine appeals, arguing that the trial court erred by granting CDB’s motion to
       dismiss. We disagree and affirm.

¶7                                           I. BACKGROUND
¶8         In September 2010, Vollintine entered into a construction contract with CDB to fireproof
       structural steel in the western attic of the Illinois State Capitol building. The contract required
       Vollintine to obtain a general-liability policy, which Pekin Insurance provided.
¶9         In February 2011, CDB sent Vollintine a letter, stating, in part, as follows:
                   “As you are aware, on January 13, 2011, a significant water leak occurred in the
               west wing of the Illinois Capitol as a result of a pipe failure. A 2 1/2[-inch] pipe
               separated from a coupling in the west attic causing water damage from the fourth
               floor to the second floor. Several firms were retained by CDB to address the damage,
               all of which were observed by representatives of Pekin *** and Vollintine ***. To
               date, the State of Illinois has expended $315,632.73 to remediate damages.
                   The CDB believes the water leak occurred as a direct result of Vollintine’s work
               associated with the [fireproofing] project. Therefore, CDB hereby makes a claim
               against Vollintine and Pekin *** to recoup all costs necessary to remedy the damages
               associated with the pipe failure.”
¶ 10       From April to June 2011, Vollintine submitted three invoices to CDB, documenting
       expenses incurred as a result of the fireproofing work it performed. Later, in June 2011,
       Pekin denied CDB’s water-damage claim because (1) CDB did not provide any
       documentation to support its allegation that Vollintine was responsible for the water damage
       and (2) Pekin’s internal investigation did not support CDB’s claim.
¶ 11       On January 6, 2012, Vollintine submitted its fourth invoice to CDB, which–combined
       with its three previous invoices–sought $513,089 for its fireproofing services. On January 11,
       2012, CDB provided Vollintine a “certificate of substantial completion.” The certificate
       documented that on August 15, 2011, “all fireproofing in west attic and laylight” was
       “complete.” The certificate also provided, as follows:
               “Substantial completion and warranty time periods affected are defined in the General
               Conditions of the Contract. All parties listed below have reviewed the work under this
               contract and recommend issuance of the substantial completion. The [Office of the
               Architect of the Capital] concurs with the CDB’s acceptance and the
               [Architect/Engineer’s] certification, will assume full possession and responsibility for
               the project or designated area, less punch[-]list items, on the above listed date. All
               warranties will start on the day of substantial completion, with the exception of those
               items on the punch list, which will start on the date of final acceptance. [Vollintine’s]

                                                    -3-
                responsibility *** for heat, light, other utilities, and Builder’s Risk Insurance required
                by the contract ceases at substantial completion. Other required insurance remains
                [Vollintine’s] responsibility until the certificate of final acceptance is issued.”
       The certificate of substantial completion referred to an attached “punch list” that set forth 13
       items that Vollintine was required to complete or correct by October 15, 2011.
¶ 12        The “General Conditions” portion of the parties’ agreement provided, in pertinent part,
       that after the certificate of substantial completion was issued, Vollintine was responsible for
       coordinating the correction or completion of any punch-list items and, thereafter, informing
       CDB that the contracted work was ready for final inspection. The agreement also provided
       that after CDB issued the certificate of substantial completion, it could take possession of or
       use any portion of the substantially completed area, but “[s]uch possession or use shall not be
       deemed acceptance of that part of the project being occupied, except as stated in the
       certificate, and shall not constitute a waiver of existing claims by either party.”
¶ 13        On August 21, 2012, the Office of the Attorney General for the State of Illinois (AG) sent
       Vollintine a letter in which it concluded that after a careful review, Vollintine was
       responsible for the January 2011 water damage caused to the Capitol building. A listing
       appended to the letter documented that the State spent $458,848 to repair the water damage
       as of that date and estimated an additional $40,000 to $50,000 for restoration work yet to be
       contracted. The AG informed Vollintine that in accordance with the provisions of the parties’
       construction contract, once CDB determined the final amount of damages, it would withhold
       that amount from its payment to Vollintine for the fireproofing work performed.
¶ 14        The parties’ construction contract provided that “the contractor shall be responsible for
       all loss or damage to the work, the project, the site and improvements thereon, the work of
       other contractors, and loss to CDB or the using agency including but not limited to costs of
       suit, property damage, attorney fees, labor or costs of labor, caused by its performance of the
       contract.” A separate provision of the parties’ agreement authorized CDB to withhold
       payment, in whole or in part, if Vollintine was (1) not complying with the contractual terms,
       which included the construction schedule; or (2) under investigation for failure to pay the
       prevailing-wage rate.
¶ 15        On May 10, 2013, CDB sent a letter informing Vollintine that the State spent $511,990 to
       repair the damage incurred as a result of the January 2011 water leak, which CDB concluded
       was caused by a Vollintine employee. CDB demanded that Vollintine provide compensation
       for costs incurred to repair the water damage. CDB’s letter also stated that “[a]s you know,
       mediation on this matter is set for May 22, 2013.” (The scheduled mediation was postponed
       after CDB discovered additional water damage.)
¶ 16        In June 2013, Vollintine filed a petition for writ of mandamus requesting that the court
       order CDB to submit to the State Comptroller the invoices Vollintine tendered for the
       fireproofing work it performed and CDB approved when it issued the certificate of
       substantial completion. Vollintine also requested any statutory interest allowed under section
       3-2 of the Payment Act.
¶ 17        In July 2013, CDB filed a motion to dismiss Vollintine’s June 2013 writ of mandamus
       under sections 2-619(a)(1) and 2-615(a) of the Civil Code. Specifically, CDB contended that
       (1) the trial court lacked jurisdiction to consider Vollintine’s mandamus claim because
       section 8(b) of the Claims Act grants the Court of Claims exclusive jurisdiction over “[a]ll
       claims against the State founded upon any contract entered into with the State” (705 ILCS

                                                    -4-
       505/8(b) (West 2012)), (2) Vollintine failed to state a cause of action for mandamus relief,
       (3) a writ of mandamus is an inappropriate remedy, and (4) the Payment Act does not apply.
¶ 18       Following an August 2013 hearing, the trial court granted CDB’s motion, finding that the
       Court of Claims had exclusive jurisdiction over the parties’ contractual dispute.
¶ 19       This appeal followed.

¶ 20                                         II. ANALYSIS
¶ 21      Vollintine argues that the trial court erred by granting CDB’s section 2-619(a)(1) motion
       to dismiss because the court incorrectly found that the Court of Claims had exclusive
       subject-matter jurisdiction over the parties’ dispute. We disagree.

¶ 22               A. A Section 2-619(a)(1) Motion To Dismiss and the Standard of Review
¶ 23       Section 2-619(a)(1) permits a trial court to dismiss a claim for lack of subject-matter
       jurisdiction. 735 ILCS 5/2-619(a)(1) (West 2012). “In reviewing the grant of a section 2-619
       motion, we must interpret the pleadings and supporting materials in the light most favorable
       to the plaintiff.” Shirley v. Harmon, 405 Ill. App. 3d 86, 90, 933 N.E.2d 1225, 1228 (2010).
       We review de novo a court’s grant or denial of a motion to dismiss pursuant to section
       2-619(a)(1) of the Civil Code. Id., 933 N.E.2d at 1228-29.

¶ 24                               B. The Pertinent Statutory Provisions
¶ 25       Prior to addressing the merits of Vollintine’s argument, we first set forth the pertinent
       statutory provisions.
¶ 26       Section 1 of the State Lawsuit Immunity Act (Immunity Act) provides that “[e]xcept as
       provided in the *** Claims Act *** the State of Illinois shall not be made a defendant or
       party in any court.” 745 ILCS 5/1 (West 2012).
¶ 27       The Claims Act created an exception to the doctrine of sovereign immunity under section
       1 of the Immunity Act by permitting parties to raise monetary claims against the State in the
       Court of Claims. Lake v. State, 401 Ill. App. 3d 350, 352, 928 N.E.2d 1251, 1254 (2010). The
       General Assembly–which established the conditions upon which monetary claims against the
       state may be raised–determined that the Court of Claims should possess exclusive
       subject-matter jurisdiction over such claims. Id. Both parties concede in their respective
       briefs that section 8(b) of the Claims Act grants the Court of Claims exclusive jurisdiction to
       consider “[a]ll claims against the State founded upon any contract entered into with the
       State.” 705 ILCS 505/8(b) (West 2012).
¶ 28       Section 3-2 of the Payment Act provides, as follows:
               “Beginning July 1, 1993, in any instance where a State official or agency is late in
               payment of a vendor’s bill or invoice for goods or services furnished to the State, as
               defined in Section 1, properly approved in accordance with rules promulgated under
               Section 3-3, the State official or agency shall pay interest to the vendor ***[.]” 30
               ILCS 540/3-2 (West 2012).
       Section 3-3 of the Payment Act obligates the State Comptroller and Department of Central
       Management Services to jointly publish rules and policies to govern the uniform application
       of the Payment Act. 30 ILCS 540/3-3 (West 2012).


                                                  -5-
¶ 29                                         C. Vollintine’s Claim
¶ 30        As previously discussed, Vollintine filed a petition for writ of mandamus in the trial court
       essentially requesting that the court order CDB to submit its invoices, totaling $513,089, to
       the State Comptroller for payment. To properly frame Vollintine’s argument, we set forth the
       purpose and requirements of a petition for writ of mandamus, as follows:
                    “ ‘Mandamus relief is an extraordinary remedy to enforce, as a matter of right, the
                performance of official duties by a public official where the official is not exercising
                discretion. A court will not grant a writ of mandamus unless the petitioner can
                demonstrate a clear, affirmative right to relief, a clear duty of the official to act, and
                clear authority in the official to comply with the writ. The writ will not lie when its
                effect is to substitute the court’s judgment or discretion for the official’s judgment or
                discretion. Mandamus relief, therefore, is not appropriate to regulate a course of
                official conduct or to enforce the performance of official duties generally.’ ” Dye v.
                Pierce, 369 Ill. App. 3d 683, 686-87, 868 N.E.2d 293, 296 (2006) (quoting Hatch v.
                Szymanski, 325 Ill. App. 3d 736, 739, 759 N.E.2d 585, 588 (2001)).
¶ 31        Commensurate with the aforementioned requirements, Vollintine’s overarching claim is
       that the Payment Act imposed upon CDB a mandatory, nondiscretionary duty to submit its
       invoices to the State Comptroller for payment. Vollintine’s argument that the trial court
       erroneously determined that the Court of Claims had exclusive subject-matter jurisdiction
       proceeds as follows.
¶ 32        Vollintine first contends, without legal citation, that the Payment Act creates “a
       mandatory process by which a State vendor *** is ensured that the state promptly processes
       its payment request or *** pay the vendor an interest penalty” for failure to do so. From that
       premise, Vollintine asserts that CDB’s issuance of the certificate of substantial completion
       “triggered” CBD’s duty under the Payment Act to review and act upon the submitted
       invoices it tendered. Vollintine then posits that the court’s dismissal of its petition for writ of
       mandamus was erroneous because “[a] suit against state officials which seeks to compel them
       to perform their duty is not held to be a suit against the state even though the duty to be
       performed arises under a certain statute, and the payment of state funds may be compelled.”
       In re Lawrence M., 172 Ill. 2d 523, 527, 670 N.E.2d 710, 713 (1996). Vollintine’s claim is
       not persuasive.
¶ 33        We reject the notion that CDB’s issuance of a certificate of substantial completion
       created any duty under the Payment Act. As best we can tell, the phrase “certificate of
       substantial completion” is a term of art that conveys a specific meaning to professionals in
       the construction trade. See Black’s Law Dictionary 1511 (8th ed. 2004) (The phrase “term of
       art” is defined as a term that has “a specific, precise meaning in a given specialty, apart from
       its general meaning in ordinary contexts.”). The plain language of the certificate of
       substantial completion that CDB issued to Vollintine in January 2012 conveyed that as of
       August 15, 2011, Vollintine was released from certain contractual obligations related to
       utilities and insurance, but Vollintine remained responsible for items identified as requiring
       completion or correction, as well as maintaining “other required insurance.” In exchange,
       CDB assumed full possession and responsibility for the western portion of the attic without
       either party relinquishing any contractual rights in so doing. The certificate of substantial
       completion did not address payment or the Payment Act, but, instead, provided further

                                                    -6-
       guidance regarding obligations both parties had toward issuance of a certificate of final
       completion.
¶ 34       More importantly, contrary to Vollintine’s assertion, the Payment Act does not impose a
       nondiscretionary duty upon CDB or any state agency to process payment vouchers promptly,
       but, instead, confirms the procedure that the Court of Claim must adhere to if it determines
       that claimants are due payments from state agencies. See 30 ILCS 540/3-1 (West 2012)
       (“The Illinois Court of Claims shall, in its investigation of payments due claimants, provide
       for interest penalties as prescribed in this Act ***.”).
¶ 35       Our review of the plain language of the Payment Act evinces the legislature’s intent to
       encourage state agencies to promptly pay vendors for goods and services provided or be
       subjected to further indebtedness in the form of interest penalties. The Payment Act does not,
       as Vollintine contends, impose upon state agencies a mandatory, nondiscretionary duty to
       submit invoices to the State Comptroller for payment after a certificate of substantial
       completion has been issued. Indeed, the administrative rules and policies promulgated by the
       State Comptroller and Department of Central Management Services governing the uniform
       application of the Payment Act mandate general and specific duties a state agency must
       satisfy, none of which support Vollintine’s claim or are relevant to this appeal. See 74 Ill.
       Adm. Code 900.30, 900.35, 900.40 (2002) (delineating general and specific duties state
       agencies must satisfy under the Payment Act).
¶ 36       In this case, the facts clearly show a controversy between the parties regarding payment
       for services rendered pursuant to a construction contract. Specifically, Vollintine has
       requested payment from CDB for services rendered, and CDB has postponed payment
       because of the damages it incurred as a result of a water leak CDB claims Vollintine caused.
       Under these undisputed facts, we agree with the trial court that the Court of Claims has
       exclusive jurisdiction to adjudicate this litigation under section 8(b) of the Claims Act.
       Accordingly, we affirm the court’s judgment.

¶ 37                                      III. CONCLUSION
¶ 38      For the reasons stated, we affirm the trial court’s judgment.

¶ 39      Affirmed.




                                                  -7-